SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2011 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-held Company Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 Corporate Registry (NIRE): 3330001159-5 SUMMARY OF RESOLUTIONS TAKEN AT THE EXTRAORDINARY SHAREHOLDERS’ MEETING OF COMPANHIA SIDERÚRGICA NACIONAL HELD ON MAY 30, 2011 The following resolutions were unanimously taken by attending shareholders: 1. Approval, with no restriction or reservation, of the Protocol and Justification for the Merger firmed between the representatives of Companhia Siderúrgica Nacional ("CSN" or the “Company”) and Inal Nordeste S.A., (“Inal Nordeste”), which set forth all conditions and justifications for the merger of Inal Nordeste by the Company. 2. Ratification of the contracting of KPMG Auditores Independentes, a company specialized in equity appraisals, which prepared the accounting appraisal report of Inal Nordeste’s shareholders’ equity. 3. Approval of the aforementioned accounting appraisal report, having the shareholders fully agreed with all terms and amounts described in such document. 4. Approval of the merger of Inal Nordeste by the Company, with CSN’s Board of Executive Officers authorized to sign all documents and undertake all acts necessary to make this resolution effective. The Company, pursuant to the provisions of article 227 of the Brazilian Corporate Law, will succeed Inal Nordeste as a result of the merger, with no interruption in current activities. 5. As a result of the merger in question, approval of the cancellation of all shares in the capital stock of Inal Nordeste held by the Company. 6. Considering that CSN is the holder of all the shares of Inal Nordeste, in accordance with the terms of the Protocol and Justification of the Merger, CSN's capital stock will remain unaltered. 7. Approval and ratification of Diário Oficial do Estado de São Paulo and Valor Econômico as the newspapers in which the Company makes its legal publications. Companhia Siderúrgica Nacional SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 31, 2011 COMPANHIA SIDERÚRGICA NACIONAL By: /
